DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 15-37 in the reply filed on 14 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 16 and 32 are objected to because of the following informalities: the term “wherein” should be added after the comma in line 1 of claim 16; the term “and” should be added before the term “wherein” in line 2 of claim 32.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: insertion guide in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The structure of the insertion guide is shown in Figures 7A and 7B of the filed application, and described in section of [089] of the Specification as filed. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites the phrase “for insertion of a second array of the linearly arranged electrodes”. The use of the phrase “the linearly arranged electrodes” implies that the first array and the second array are the same array with the same linearly arranged electrodes. This creates indefiniteness within the claim. For this examination, claim 18 is being interpreted such that it reads “for insertion of a second array of linearly arranged electrodes” in order to clarify that two separate arrays of linearly arranged electrodes are present. Claim 18 also recites the phrase “the midpupillary line overlying a second brain hemisphere of the patient” in the last two lines. This phrase refers back to the midpupillary line recited in claim 17, which is a midpupillary line of a first brain hemisphere of a patient. It is unclear how a midpupillary line of a first brain hemisphere of a patient (claim 17) can also be a midpupillary line of a second brain hemisphere of a patient (claim 18). For this examination, claim 18 is being interpreted such that a second midpupillary line overlies the second brain hemisphere of the patient.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 15 follows.
Regarding claim 15, the claim recites a series of steps or acts, including identifying an entry point, inserting a needle, and tunneling the needle. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The steps of identifying an entry point, inserting a needle, and tunneling the needle set forth a judicial exception. These steps describe a concept performed in the human mind (including an observation, evaluation, judgment, opinion), and are also steps that are capable of being performed entirely by hand. Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. The insertion of electrodes into subgaleal space does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the method of inserting the electrodes, nor does the method use a particular machine to perform the Abstract Idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Each of the steps recited in the claim is recited at a high level of generality such that they amount to insignificant presolution activity, e.g., mere electrode placement steps all performed either mentally or by hand. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional sensor placing activity used by medical professionals prior to Applicant's invention.
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claim 31.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps that are also all capable of being performed mentally and/or by hand.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 20, and 21 are  rejected under 35 U.S.C. 103 as being unpatentable over Leyde et al.’097 (US Pub No. 2008/0183097) in view of Bonde et al.’716 (US Pub No. 2008/0269716).
Regarding claim 15, Leyde et al.’097 discloses a method of detecting and/or transmitting subgaleal electrical signals for seizure monitoring (see ABSTRACT, and Figures 1-2 show a system for measuring neural signals, section [0079] states that electrode arrays of the system may be positioned anywhere in, on, and/or around a patient’s brain, and section [0081] discloses implanting the electrode arrays in subgaleal space), wherein the method includes transmitting detecting subgaleal electrical signals to a processor (section [0090]). Figure 2 shows that the electrode arrays are linearly arranged electrodes (Figure 2, linearly arranged electrodes 34).
Leyde et al.’097 discloses all of the elements of the current invention, as discussed above, except for providing details regarding how the electrode arrays are implanted into the subgaleal space. While Leyde et al.’097 is silent as to how the electrode arrays are placed within the subgaleal space of the patient, Official notice is taken that the method of implanting the subgaleal electrodes would inherently include identifying an entry point on the patient, for insertion of the array of linearly arranged electrodes. Bonde et al.’716 discloses a method of deciding an optimum entry point on a patient’s scalp for lead insertion based on an implant site for the implanted lead (section [0106]). Bonde et al.’716 further discloses implanting the electrode lead by inserting a needle through a skin layer at the entry point on a head of a patient, and tunneling the needle to a desired implantation location to insert the lead into the desired implantation site (sections [0104-0105]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Leyde et al.’097 to include the lead implantation steps of Bonde et al.’716 (identifying an entry point on a head of a patient, inserting a needle through a skin layer at the entry point to a desired implantation site [subgaleal space], and tunneling the needle through the subgaleal space to insert the array into the subgaleal space), as Leyde et al.’097 requires the implantation of subgaleal electrodes into a subgaleal space, but fails to provide details of how to implant the electrodes, and the implantation method taught by Bonde et al.’716 would result in the subgaleal electrodes being properly placed within the subgaleal space of the patient. The modification to Leyde et al.’097 would merely be combining prior art elements according to known methods to yield predictable results.
Regarding claim 20, Leyde et al.’097 in view of Bonde et al.’716 uses a needle to insert the subgaleal electrodes, not an incision (as emphasized by section [0104] of Bonde et al.’716: “As FIG 6D illustrates, implant tool 10 may be percutaneously introduced through entry point 82’, which may be created with a distal tip 22 of needle 18 of implant tool 10.”)
Regarding claim 21, neither Leyde et al.’097 nor Bonde et al.’716 disclose a step of administering general anesthesia to the patient prior to inserting the needle.
Claims 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leyde et al.’097 in view of Bonde et al.’716, as applied to claim 15, further in view of Olson’580 (US Pub No. 2017/0100580).
Regarding claims 16 and 17, Leyde et al.’097 in view of Bonde et al.’716 discloses all of the elements of the current invention, as discussed in paragraph 11 above, except for the method including tunneling approximately along a parasagittal anterior-posterior line overlying a first brain hemisphere of the patient. Leyde et al.’097 is silent with regard to from which area of the brain the implanted electrodes are configured to monitor neural signals. Figure 1 and section [0039] of Olson’580 disclose implanting electrodes along a parasagittal anterior-posterior line overlying a first brain hemisphere of a patient in order to monitor seizure activity of a patient. The electrodes are along a midpupillary line in the frontal region of the patient’s head. It would have  been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Leyde et al.’097 in view of Bonde et al.’716 to include tunneling the needle approximately along a parasagittal anterior-posterior line overlying a first brain hemisphere of the patient (a midpupillary line) such that the subgaleal electrodes would be inserted into the subgaleal space along the parasagittal anterior-posterior line overlying the first brain hemisphere of the patient as Olson’580 teaches that electrodes implanted along this line are capable of being used to monitor seizure activity. The modification to Leyde et al.’097 in view of Bonde et al.’716 would merely be combining prior art elements according to known methods to yield predictable results.
Regarding claim 19, Leyde et al.’097 in view of Bonde et al.’716 further in view of Olson’580 discloses all of the elements of the current invention, as discussed above, except for explicitly stating where the entry point is. Bonde et al.’716 does, however, disclose a method of deciding an optimum entry point on a patient’s scalp for lead insertion based on an implant site for the implanted lead (section [0106]). It would have been obvious to one of ordinary skill in the art, through routine optimization, and without undue experimentation, to determine the best location for the entry point for the subgaleal electrodes of Leyde et al.’097 in view of Bonde et al.’716 further in view of Olson’580. Because the subgaleal electrodes of Leyde et al.’097 in view of Bonde et al.’716 further in view of Olson’580 are located along a midpupillary line in the frontal curvature area of the skull of the patient (as taught by Olson’580), it would have been obvious to one of ordinary skill in the art that the entry point be along the frontal curvature of the skull of the patient. Furthermore, the selection of a parietal or frontal curvature of a skull of the patient’s head would have been obvious to one of ordinary skill in the art as it would merely be choosing from a finite number of identified locations on the patient’s head from which to insert the subgaleal electrodes. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Leyde et al.’097 in view of Bonde et al.’716 further in view of Olson’580, as applied to claim 17, further in view of Sarkela et al.’779 (US Pub No. 2012/0071779).
Leyde et al.’097 in view of Bonde et al.’716 further in view of Olson’580 discloses all of the elements of the current invention, as discussed in paragraph 12 above, except for the method comprising identifying a second entry point on the head for insertion of a second array of the linearly arranged electrodes, inserting the needle or a second needle through the skin layer at the second entry point to the subgaleal space, and tunneling the needle or the second needle through the subgaleal space to insert the second array approximately along a second midpupillary line overlying a second brain hemisphere of the patient.
Sarkela et al.’779 teaches that when monitoring neural signals for seizure activity, it is advantageous to have electrodes that are positioned in identical positions contra-laterally (that each electrode of a left hemisphere has a corresponding electrode of the right hemisphere – section [0062]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Leyde et al.’097 in view of Bonde et al.’716 further in view of Olson’580 to include identifying a second entry point on the head for insertion of a second array of linearly arranged electrodes, and using either the needle or a second needle to insert the second array into the subgaleal space along a midpupillary line overlying a second brain hemisphere of the patient as Sarkela et al.’779 teaches that having electrodes that are positioned in identical positions contra-laterally is advantageous when monitoring neural signals for seizure activity.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Leyde et al.’097 in view of Bonde et al.’716, as applied to claim 15, further in view of Greene’297 (US Pub No. 2012/0143297).
Regarding claim 22, Leyde et al.’097 in view of Bonde et al.’716 discloses all of the elements of the current invention, as discussed in paragraph 11 above, except for retaining the array in the subgaleal space via an entry stopper on an entry end of the array, and securing the entry stopper to the skin layer over the entry point to inhibit movement of the array.
Greene’297 teaches that maintaining neural electrodes at a desired location once leads have been implanted is important relative to the purpose of the implant (including monitoring a sensed brain signal). Greene’297 goes on to disclose that once one or more leads are placed in the desired areas on the brain, the proximal portions of the leads (the portion of the lead that extends away from the implant site/entry point) are commonly secured to the entry point to prevent the electrodes from moving too much from the desired implant site (section [0008]). Greene’297 further teaches using a lead fixation device to fix the lead at an entry point to inhibit movement of an array (section [0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Leyde et al.’097 in view of Bonde et al.’716 to include retaining the array in the subgaleal space via an entry stopper on an entry end of the array and securing the entry stopper to the skin layer over the entry point to inhibit movement of the array as Greene’297 teaches that using a lead fixation device over an entry point to inhibit movement of the array is important and is common when implanting neural leads.
Regarding claim 23, Figures 7 and 8 of Greene’297 show the entry stopper/fixation device 700/100 to have a disc-like shape, wherein the entry stopper attaches to an entry end of an array 104.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Leyde et al.’097 in view of Bonde et al.’716, as applied to claim 15, further in view of Applicant Admitted Prior Art (AAPA).
Figure 2 of Leyde et al.’097 discloses linearly arranged electrodes including at least one recording electrode (sections [0082-0083]). Leyde et al.’097 further discloses recording EEG signals using monopolar (referential) recording (section [0083]). This requires a reference electrode to be present for each set of electrodes.
Leyde et al.’097 fails to disclose that the array comprises a ground electrode.
Applicant admits in section [008] of the Specification as filed that traditional EEG electrode arrays comprise a reference electrode and a necessary ground electrode. In light of this teaching by the Applicant (AAPA), one of ordinary skill in the art would have found it obvious to use a ground electrode as a necessary grounding element in the electrode array of Leyde et al.’097. One of the plurality of electrodes of each of the arrays could be configured as the grounding electrode.
Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Leyde et al.’097 in view of AAPA further in view of Sarkela et al.’779 further in view of Bonde et al.’716 further in view of Olson’580 further in view of Greene’297.
Regarding claim 31, Leyde et al.’097 discloses a method of detecting and/or transmitting subgaleal electrical signals for seizure monitoring (see ABSTRACT, and Figures 1-2 show a system for measuring neural signals, section [0079] states that electrode arrays of the system may be positioned anywhere in, on, and/or around a patient’s brain, and section [0081] discloses implanting the electrode arrays in subgaleal space), wherein the method includes transmitting detecting subgaleal electrical signals to a processor (section [0090]). Figure 2 shows that the electrode arrays are linearly arranged electrodes (Figure 2, linearly arranged electrodes 34). Figure 1 of Leyde et al.’097 shows a first electrode array and a second electrode array within the same brain hemisphere.
Figure 2 of Leyde et al.’097 discloses linearly arranged electrodes including at least one recording electrode (sections [0082-0083]). Leyde et al.’097 further discloses recording EEG signals using monopolar (referential) recording (section [0083]). This requires a reference electrode to be present for each set of electrodes.
Leyde et al.’097 fails to disclose that the arrays comprises a ground electrode.
Applicant admits in section [008] of the Specification as filed that traditional EEG electrode arrays comprise a reference electrode and a necessary ground electrode. In light of this teaching by the Applicant (AAPA), one of ordinary skill in the art would have found it obvious to use a ground electrode as a necessary grounding element in the electrode array of Leyde et al.’097. One of the plurality of electrodes of each of the arrays could be configured as the grounding electrode.
Leyde et al.’097 in view of AAPA discloses all of the elements of the current invention, as discussed above, except for the method comprising inserting the second electrode array into a second brain hemisphere of the patient different than the first brain hemisphere.
Sarkela et al.’779 teaches that when monitoring neural signals for seizure activity, it is advantageous to have electrodes that are positioned in identical positions contra-laterally (that each electrode of a left hemisphere has a corresponding electrode of the right hemisphere – section [0062]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Leyde et al.’097 in view of AAPA to include inserting the second array into the subgaleal space of a second brain hemisphere of the patient as Sarkela et al.’779 teaches that having electrodes that are positioned in identical positions contra-laterally is advantageous when monitoring neural signals for seizure activity.
Leyde et al.’097 in view of AAPA further in view of Sarkela et al.’779 discloses all of the elements of the current invention, as discussed above, except for providing details regarding how the electrode arrays are implanted into the subgaleal space. While Leyde et al.’097 is silent as to how the electrode arrays are placed within the subgaleal space of the patient, Official notice is taken that the method of implanting the subgaleal electrodes would inherently include identifying an entry point on the patient, for insertion of the array of linearly arranged electrodes. Bonde et al.’716 discloses a method of deciding an optimum entry point on a patient’s scalp for lead insertion based on an implant site for the implanted lead (section [0106]). Bonde et al.’716 further discloses implanting the electrode lead by inserting a needle through a skin layer at the entry point on a head of a patient, and tunneling the needle to a desired implantation location to insert the lead into the desired implantation site (sections [0104-0105]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Leyde et al.’097 in view of AAPA further in view of Sarkela et al.’779 to include the lead implantation steps of Bonde et al.’716 for each of the two electrode arrays (identifying an entry point on a head of a patient, inserting a needle through a skin layer at the entry point to a desired implantation site [subgaleal space], and tunneling the needle through the subgaleal space to insert the array into the subgaleal space), as Leyde et al.’097 requires the implantation of subgaleal electrodes into a subgaleal space, but fails to provide details of how to implant the electrodes, and the implantation method taught by Bonde et al.’716 would result in the subgaleal electrodes being properly placed within the subgaleal space of the patient. The modification to Leyde et al.’097 would merely be combining prior art elements according to known methods to yield predictable results.
Leyde et al.’097 in view of AAPA further in view of Sarkela et al.’779 further in view of Bonde et al.’716 discloses all of the elements of the current invention, as discussed above, except for the method including tunneling approximately along a parasagittal anterior-posterior line overlying a first brain hemisphere and tunneling approximately along a parasagittal anterior-posterior line overlying a second brain hemisphere. Leyde et al.’097 is silent with regard to from which area of the brain the implanted electrodes are configured to monitor neural signals. Figure 1 and section [0039] of Olson’580 disclose implanting electrodes along a parasagittal anterior-posterior line overlying a first brain hemisphere and implanting electrodes along a parasagittal anterior-posterior line overlying a second brain hemisphere of a patient in order to monitor seizure activity of a patient. The electrodes are along respective midpupillary lines in the frontal region of the patient’s head. It would have  been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Leyde et al.’097 in view of AAPA further in view of Sarkela et al.’779 further in view of Bonde et al.’716 to include tunneling the needle approximately along a parasagittal anterior-posterior line overlying a first brain hemisphere of the patient (a midpupillary line) and along a parasagittal anterior-posterior line overlying a second brain hemisphere of the patient (a second midpupillary line) such that the subgaleal electrodes of the first array would be inserted into the subgaleal space along the parasagittal anterior-posterior line overlying the first brain hemisphere of the patient and the second array would be inserted into the subgaleal space along the parasagittal anterior-posterior line overlying the second brain hemisphere of the patient as Olson’580 teaches that electrodes implanted along these lines are capable of being used to monitor seizure activity. The modification to Leyde et al.’097 in view of AAPA further in view of Sarkela et al.’779 further in view of Bonde et al.’716 would merely be combining prior art elements according to known methods to yield predictable results.
Leyde et al.’097 in view of AAPA further in view of Sarkela et al.’779 further in view of Bonde et al.’716 further in view of Olson’580 discloses all of the elements of the current invention, as discussed above, except for retaining the arrays in the subgaleal space via an entry stopper on an entry end of the arrays, and securing the entry stopper to the skin layer over the entry points to inhibit movement of the arrays.
Greene’297 teaches that maintaining neural electrodes at a desired location once leads have been implanted is important relative to the purpose of the implant (including monitoring a sensed brain signal). Greene’297 goes on to disclose that once one or more leads are placed in the desired areas on the brain, the proximal portions of the leads (the portion of the lead that extends away from the implant site/entry point) are commonly secured to the entry point to prevent the electrodes from moving too much from the desired implant site (section [0008]). Greene’297 further teaches using a lead fixation device to fix the lead at an entry point to inhibit movement of an array (section [0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Leyde et al.’097 in view of AAPA further in view of Sarkela et al.’779 further in view of Bonde et al.’716 further in view of Olson’580 to include retaining the arrays in the subgaleal space via entry stoppers on an entry end of the arrays and securing the entry stoppers to the skin layer over the entry points to inhibit movement of the arrays as Greene’297 teaches that using a lead fixation device over an entry point to inhibit movement of the array is important and is common when implanting neural leads.
Regarding claim 32, Leyde et al.’097, as modified by Bonde et al.’716, uses a needle to insert the subgaleal electrodes, not an incision (as emphasized by section [0104] of Bonde et al.’716: “As FIG 6D illustrates, implant tool 10 may be percutaneously introduced through entry point 82’, which may be created with a distal tip 22 of needle 18 of implant tool 10.”), and neither Leyde et al.’097 nor Bonde et al.’716 disclose a step of administering general anesthesia to the patient prior to inserting the needle.
	Regarding claims 33 and 34, Figures 7 and 8 of Greene’297 show the entry stopper/fixation device 700/100 to have a disc-like shape, wherein the entry stopper attaches to an entry end of an array 104. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Regarding claims 24 and 35, none of the prior art teaches or suggests, either alone or in combination, a method comprising identifying an exit point on a head of a patient, and pulling or pushing an array so that an exit end of the array exits the head at the exit point, in combination with the other claimed steps. Regarding claim 27, none of the prior art teaches or suggests, either alone or in combination, a method comprising using an insertion guide such as the one described in the applicant’s Specification to identify an entry point for insertion of a needle in a parasagittal plane overlying a watershed zone between major vascular territories of frontal and parietal lobes, in combination with the other claimed steps. Regarding claim 30, none of the prior art teaches or suggests, either alone or in combination, a method wherein a processor is configured to, responsive to monitoring a first array of electrodes for an indication that an electrode of the first array is providing undesirable signal quality, exclude a recording channel of the electrode of the first array providing the undesirable signal quality and exclude a recording channel of an electrode of a second array that is symmetrically placed relative to the electrode of the first array, in combination with the other claimed steps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Williams et al.’403 (US Pub No. 2019/0008403) discloses a method of using a needle to implant subgaleal electrodes into a patient’s head.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/               Primary Examiner, Art Unit 3791